Citation Nr: 0317651	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  94-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
joint pain and osteochondritis dissecans of the left knee, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for patellofemoral 
joint pain and osteochondritis dissecans of the right knee, 
currently rated as 20 percent disabling.

3.  Entitlement to a rating higher than 10 percent for 
osteoarthritis of the left knee.

4.  Entitlement to a rating higher than 10 percent for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1987 to July 1989.

In December 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claims for increased ratings for the patellofemoral 
joint pain and osteochondritis dissecans affecting his knees.  
At the time, he had separate 10 percent ratings for each 
knee.  He appealed to the Board of Veterans' Appeals (Board) 
for higher ratings, and in March 1996, during the pendency of 
his appeal, the RO increased the ratings for each knee to 20 
percent.  He continued with his appeal, requesting ratings 
higher than 20 percent.  The Board subsequently issued a 
decision in March 1998 denying the claims for ratings higher 
than 20 percent, and the veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  After 
reviewing a November 1998 motion filed by VA's General 
Counsel, the Court vacated the Board's decision in February 
1999 and remanded the case to the Board for further 
development and readjudication.  So the Board, in turn, 
remanded the case to the RO in Waco, Texas, in January 2000 
to comply with the directives specified since that RO had 
assumed jurisdiction over his case after he relocated to that 
state.

In March 2001, while on remand, the RO granted service 
connection for osteoarthritis of the left knee and for 
arthritis of the right knee and assigned separate 10 percent 
ratings in addition to the separate 20 percent ratings the 
veteran already had for his bilateral patellofemoral joint 
pain and osteochondritis dissecans.  The RO continued to deny 
ratings higher than 20 percent for those disabilities, 
however, and he appealed to the Board-not only continuing to 
allege that he is entitled to ratings higher than 20 percent 
for his bilateral patellofemoral joint pain and 
osteochondritis dissecans, but also alleging that he is 
entitled to initial ratings higher than 10 percent for his 
bilateral osteoarthritis.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  

The case was again before the Board in February 2002, from 
which decision the veteran again appealed.  The Court vacated 
the Board's latter decision and remanded for reconsideration 
of the veteran's claims in light of the Veterans Claims 
Assistance Act of 2000.  


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003). 

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159(c)).  In particular, the RO 
should ensure compliance with VA 's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




